                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 2:19-CR-0091 MCE

JEREMY JEROME BARNETT ET AL.

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Jeremy Jerome Barnett
 Detained at           Deuel Vocational Instution (DVI)
 Detainee is:          a.)    ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                 charging detainee with: 21 U.S.C. § § 846, 841(a)(1)
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☐ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is currently being served at the detaining facility

                       Appearance is necessary FORTHWITH in the Eastern District of California.

                       Signature:                                /s/ David W. Spencer
                       Printed Name & Phone No:                  AUSA David W. Spencer, 916-554-2700
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.


 Dated:    June 14, 2019
                                                              Honorable Edmund F. Brennan
                                                              U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if             J Mac or Mac                                                      ☒Male      ☐Female
 Booking or CDC #:      G05093                                                            DOB:
 Facility Address:      23500 Kasson Road, Tracy, CA 95304                                Race:
 Facility Phone:        209-835-4141                                                      FBI#:      597195KB1
 Currently              Deuel Vocational Institution (DVI)

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
